Connor, J.,
dissenting. The primary question of law presented by the defendant’s appeal to this Court is whether there was any evidence at the trial of this action in the Superior Court from which the jury could find as a fact that the defendant, at the time he performed the operation on the body of the plaintiff, left in the wound made by him as a surgeon, or in her body, pieces of broken glass, which more than three months after the operation were discovered by plaintiff in her body. In the absence of such evidence, the question of law discussed in the opinion of this Court as to whether the principle of res ipsa loquitur is applicable in this case, cannot, I think, arise.
Conceding that the unsupported testimony of the plaintiff, notwithstanding its improbability as shown by the testimony of all the expert witnesses, was sufficient as evidence to show that plaintiff took from her body pieces of broken glass, more than three months after the defendant performed the operation on her body, there was no evidence, I think, tending to show that- defendant, while performing the operation, or at any other time, inserted pieces of broken glass into the body of plaintiff, intentionally or otherwise. No witness, for the plaintiff so testified; all the witnesses for the defendant who were present during the operation testified to the contrary. The witnesses for the defendant, who were found by the court to- be experts, testified that it was impossible that pieces of broken glass could have been in the body of the plaintiff from the date of the operation until she testified that she discovered the glass. The fact that defendant performed the operation on the body of the plaintiff on 24 January, 1929, and the further fact that plaintiff on or about 28 April, 1929, took from her body a piece of broken glass, about an inch in length, as she testified, do not justify an inference that defendant left the piece of glass in plaintiff’s body, especially when all the evidence is to the effect that defendant while performing the operation did not use any glass such as plaintiff testifies she took from her body. I think that there was error in the refusal of the trial judge to allow defendant’s motion for judgment as of non-suit. For this reason I dissent from the decision of the Court in this appeal.